Citation Nr: 9922996	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right elbow, with injury to Muscle Group 
V, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a fracture of 
the right ilium, with right sacroiliitis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel
INTRODUCTION

The veteran performed verified active duty service from 
January 1944 to March 1946, and from May 1951 to July 1968.  
He is the recipient of various decorations and citations, 
including the Purple Heart and American Theater Service 
Medal.  The veteran was a prisoner of war (POW) of the German 
government from September 18, 1944, through October 23, 1944.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal to those adverse 
determinations.

A review of the record reveals that a Central Office hearing 
was scheduled for the veteran in April 1999.  However, the 
veteran failed to report for said hearing.  Nor did he offer 
an explanation as to his failure to appear.  Hence, the Board 
will review the veteran's claim based on the evidence of 
record.


FINDINGS OF FACT

1.  The veteran's service-connected gunshot wound of the 
right elbow with injury to Muscle Group V is manifested by 
moderately severe impairment.

2.  The veteran's service-connected fracture of the right 
ilium with right sacroiliitis is manifested by malunion of 
the femur with slight hip disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating to 30 
percent for residuals of a gunshot wound of the right elbow 
with injury to Muscle Group V have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.21, 
4.40, 4.45, 4.73, Diagnostic Code 5305 (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for a service-connected fracture of the right ilium 
with right sacroiliitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's gunshot wound of the right 
elbow and fracture of the right ilium have been assessed by a 
VA medical examination dated in March 1998, which the Board 
finds to be adequate concerning the issues on appeal.  
Finally, there is no indication that there are other relevant 
records available which would support the veteran's claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Pertinent regulations do 
not require that all cases show all findings specified by the 
Schedule for Rating Disabilities, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will, however, be expected in all 
cases.  38 C.F.R. § 4.21.

A.  Gunshot Wound, Right Elbow, with Injury to Muscle Group V

As an initial matter, the Board takes note of the fact that 
certain portions of 38 C.F.R., Part 4, pertaining to the 
rating criteria for muscle injuries, have been changed.  
Specifically, on June 3, 1997, VA published a final rule, 
effective July 3, 1997, to amend the section of the Schedule 
for Rating Disabilities dealing with muscle injuries.  See 62 
FR 30235, June 3, 1997.  The Court has held that when a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
However, the veteran filed his claim of entitlement to an 
increased rating for his service-connection gunshot wound of 
the right elbow in February 1998, subsequent to the changes 
effective July 3, 1997.  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306).  See 38 C.F.R. § 
4.55(b) (1998).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25 
(1998).  See 38 C.F.R. § 4.55(f) (1998).

The veteran's service medical records reveal that on October 
24, 1944, he was hospitalized due to a plane crash which 
occurred on September 18, 1944, while in Holland.  He 
suffered flak wounds, which were received in-flight prior to 
the crash.  The diagnosis was penetrating wounds of the right 
hand, arm, and shoulder.  His general condition was described 
as "good."  Evacuation and further observation were 
advised.  On October 27, 1944, the veteran was diagnosed with 
penetrating wounds of the right hand and shoulder, healed.  
On November 5, 1944, the veteran was diagnosed with a 
penetrating shell (flak) wound of the right hand, arm, and 
shoulder, moderately severe.  The report of a physical 
examination for flying dated November 28, 1944, noted that 
the veteran received penetrating wounds of the right arm, 
incurred in aerial combat.  Puncture wounds were noted over 
both condyles of the right elbow.  The report of a physical 
examination for flying dated February 2, 1945, listed a flak 
scar of the right elbow, nonsymptomatic and nondisabling 
(NSND).  A report of physical examination dated January 18, 
1946, noted a well-healed, 2.0-inch scar on the medial aspect 
of the right elbow.  No muscle, bone, or joint abnormalities 
were noted.  

The RO granted the current 10 percent disability evaluation 
for gunshot wound, moderate, Muscle Group V, right elbow, in 
an April 1946 rating decision.  This percentage evaluation 
has been in effect ever since, and is hence protected from 
reduction due to the provisions of 38 U.S.C.A. § 110 (West 
1991) and 38 C.F.R. § 3.951 (1998).  

The report of the veteran's separation examination following 
his initial period of service, dated June 18, 1946, noted a 
2.0-inch, well-healed scar on the medial aspect of the right 
elbow.

A certificate from attending physician George W. DeMuth, 
M.D., dated in September 1946, stated that he treated the 
veteran in March 1946 for injury to the right elbow (old 
wound).

Following his initial period of service, the veteran was 
afforded a VA orthopedic examination in April 1947.  The 
veteran reported that his right elbow was stiff, and that he 
couldn't use it "in the way he would like to, especially 
when shaving."  Examination of the right elbow revealed no 
atrophy or hypertrophy.  Flexion and extension were normal.  
Moderate crepitation was noted at extreme flexion.  There was 
a scar the size of a quarter on the external surface, just 
below the external condyle of the elbow, which was the 
entrance of a missile.  The exit scar was 1 1/4 inches long and 
1/2 inch wide.  Both scars were well-healed, and considered 
nonsymptomatic.  The examiner stated that the bullet entering 
the elbow undoubtedly passed through a part of the extensor 
muscles of the forearm, which undoubtedly has destroyed some 
of the fibers and prohibited the perfect use of those 
muscles.  The diagnoses were:  old injury, right elbow, with 
mild arthritis, chronic; and scar, right elbow region, 
healed, with some disturbance of Muscle Group VIII.

A rating decision dated in June 1947 amended the April 1946 
rating decision, assigning a 10 percent disability evaluation 
for gunshot wound, right elbow, two scars, some muscle loss, 
Muscle Group VIII.

During his February 1968 retirement examination (the report 
of which is incomplete), the veteran stated that he was 
right-handed.  The available portion of that examination is 
silent as to a right elbow disability.

Following his retirement, the veteran was afforded a VA 
orthopedic examination in June 1969.  With respect to his 
right elbow, the veteran reported that the joint caused no 
trouble, except for slight occasional irritation of the 
fingers of the right hand, which sometimes became numb.  
Examination of the right elbow revealed a 2.0 x 1.0-inch 
superficial scar over the medial part of the arm, well-healed 
and nontender, with no limitation of motion.  The veteran 
complained of pain and tenderness in the right elbow.  X-ray 
examination of the right elbow was unremarkable.  The 
diagnosis was residuals of injury, right elbow.

By a July 1969 rating decision, the RO amended the June 1947 
rating decision, assigning a 10 percent disability evaluation 
for gunshot wound, right elbow, Muscle Group VIII.

A radiology consultation request from Ohio State University 
Hospitals, dated in August 1977, concluded that there were no 
abnormalities identified in the right elbow.

During VA examination in September 1981, the veteran 
complained of pain in the right arm.  Examination of the 
right elbow revealed a slight limitation in flexion 
(approximately 10 degrees).  X-ray examination of the right 
elbow showed it to be normal.  The diagnosis was status post 
elbow injury.

The veteran was afforded a VA orthopedic examination in March 
1993.  He reported that his right elbow had resolved.  
Examination of the right elbow revealed a full range of 
motion.  Biceps reflexes were 2+ bilaterally, and triceps 
reflexes were 1+ bilaterally, equal in size.  Examination of 
the hands and wrists showed median, ulnar, and radial nerves 
to be intact.  There was normal grasp, manipulation, and 
frank coordination of both hands.  There was no diagnosis 
rendered with respect to the right elbow.

Most recently, the veteran reported for a VA fee-basis 
orthopedic examination in March 1998 with complaints of right 
elbow pain.  Examination of the right elbow showed a full 
range of motion.  Neurological testing in the upper 
extremities showed active and symmetrical deep tendon 
reflexes, normal manual muscle strength, and a normal sensory 
examination.  X-ray examination of the right elbow was 
negative.  Examination of the right forearm showed some 
diffuse tenderness over the proximal extensor mass.  There 
was scarring from previous shrapnel wounds.  The diagnosis 
was shrapnel wounds to the right forearm and elbow.

The veteran's gunshot wound of the right elbow is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5308, for injury to Muscle Group VIII.

Initially, the Board would note that the veteran is not 
entitled to a separate 10 percent disability evaluation for 
scarring under either 38 C.F.R. § 4.118, Diagnostic Code 7803 
(superficial scars which are poorly nourished, with repeated 
ulceration) or Diagnostic Code 7804 (superficial scars which 
are tender and painful on objective demonstration).  The 
scars over the veteran's right elbow have consistently been 
described as well-healed and nontender.  Additionally, VA 
orthopedic examination in March 1998 revealed full range of 
motion of the right elbow.  Hence, there is no basis for an 
increased disability evaluation under Diagnostic Code 7805 
(scars, other, rated upon limitation of motion).  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

In light of the medical evidence of record, as well as the 
veteran's complaints, the Board is of the opinion that the 
veteran's gunshot wound of the right elbow would be most 
appropriately rated pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5305 (Muscle Group V), rather than under the criteria 
contemplated by Diagnostic Code 5308 (Muscle Group VIII).  
The Board would note that the veteran's gunshot wound was 
initially rated as a Muscle Group V injury.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (noting that the Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection).  (Citations 
omitted).  See also Tedeschi v. Brown, 7 Vet. App. 411, 413-
14 (1995).

Pursuant to Diagnostic Code 5305, a moderate impairment of 
the dominant muscles of Group V warrants a 10 percent 
disability evaluation, while a moderately severe impairment 
of the dominant muscles of Group V warrants a 30 percent 
disability evaluation.  A severe impairment of the dominant 
muscles of Group V warrants a 40 percent disability 
evaluation.  The muscles of Group V encompass the flexor 
muscles of the elbow, i.e., the biceps, brachialis, and 
brachioradialis.  The functions affected are elbow supination 
and flexion of the elbow.  38 C.F.R. § 4.73, Diagnostic Code 
5305.

Objective findings which support a moderate disability rating 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Objective findings which support a moderately severe 
disability rating include entrance or exit scars indicating 
track of missile through one or more muscle groups, 
indications of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side, 
or tests of strength and endurance which demonstrate positive 
evidence of impairment when compared with the sound side.  
Objective findings which support a severe disability rating 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d) (1998).

Based upon the evidence of record, the Board believes that 
the present symptomatology of the veteran's service-connected 
shell fragment wound of the right elbow, with Muscle Group V 
involvement, more nearly approximates the criteria for a 30 
percent rating for moderately severe impairment of the 
muscles of Group V, and the veteran's service-connected 
gunshot wound of the right elbow, with injury to Muscle Group 
V, is more appropriately evaluated as 30 percent disabling 
under Diagnostic Code 5305.  See 38 C.F.R. § 4.7.  
Specifically, the April 1947 VA orthopedic examination report 
stated that the bullet which entered the veteran's elbow 
undoubtedly passed through a part of the extensor muscles of 
the forearm, which undoubtedly destroyed some of the fibers 
and prohibited the perfect use of those muscles.  Those 
objective findings support a moderately severe disability 
rating, as they show entrance and exit scars which indicated 
the track of a missile through a muscle group.  Additionally, 
the veteran has complained of chronic pain in his right 
forearm and elbow.  While it is clear that there are other 
factors that are more consistent with no more that a moderate 
muscle injury, it is the Board's judgment that the relevant 
medical evidence of record more nearly approximates the 
criteria for a moderately severe muscle injury, within the 
meaning of 38 C.F.R. § 4.56 and, therefore, with 
consideration of 38 C.F.R. § 4.7, the criteria for a 30 
percent rating under Code 5305 is warranted.

A rating in excess of 30 percent under section 5305 currently 
is not warranted under the facts of this case, because there 
is insufficient evidence of the severe symptoms enumerated 
above.  See 38 C.F.R. § 4.56(d)(4)(iii).  Accordingly, a 
rating in excess of 30 percent is not warranted under 
Diagnostic Code 5305.  See 38 C.F.R. §§ 4.41 (1998), 
4.56(d)(3); Schafrath, 1 Vet. App. at 595-96; see generally 
DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1996); 38 C.F.R. §§ 
4.40, 4.45.

In the same manner, the Board is cognizant of the veteran's 
subjective complaints of pain both on appeal and presented 
during VA orthopedic examination in March 1998.  The veteran 
has stated that, because of this pain, he cannot sleep on his 
right side, or drive a car for more than 1 1/2 hours at a time.  
These complaints of discomfort and pain have been considered 
and have been taken into account in the assignment of the 
increased 30 percent evaluation for the veteran's service-
connected gunshot wound of the right elbow with injury to 
Muscle Group V.  Consequently, the diagnostic codes and 
general rating criteria (38 C.F.R. §§ 4.40, 4.45) pertaining 
to pain and additional functional limitation imposed during 
flare-ups have already been accounted for in the assignment 
of the increased disability evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); cf. DeLuca, 8 Vet. App. at 
205-08.  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
The Board finds that the 30 percent rating adequately 
compensates the veteran for the level of his pain.

Finally, the Board would point out that its evaluation of the 
instant claim is based solely upon the provisions of VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Clearly, due to the nature of the veteran's 
right elbow disability, some interference with his employment 
would be expected.  However, the record does not reflect 
frequent periods of hospitalization because of the service-
connected gunshot wound of the right elbow with injury to 
Muscle Group V, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for a referral 
for an assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

B.  Fracture of the Right Ilium with Right Sacroiliitis

Service medical records show that on October 24, 1944, the 
veteran was diagnosed with an old fracture of the wing of the 
right ilium.  On November 2, 1944, X-ray examination of the 
pelvis revealed a comminuted fracture of the right ilium, 
which was incomplete and in good position.  On November 5, 
1944, the veteran was diagnosed with a comminuted, incomplete 
fracture of the right ilium, moderately severe.  The veteran 
complained of pain and numbness in the right buttock on 
November 7, 1944.  Full range of motion was noted in the 
hips, as well as some deep tenderness over the crest of the 
ilium.  There was also a band of hypoesthesias along the 
crest of the right ilium, approximately 3.0 inches wide.  The 
examiner believed that the veteran had some residual 
disability from his previous crash landing, but did not feel 
that the disability would prohibit the veteran from returning 
to duty.  On November 18, 1944, the veteran was diagnosed 
with a fracture of the right ilium.  A November 21, 1944, 
clinical abstract stated that the veteran's progress had been 
"good."  The November 28, 1944, flying examination noted a 
comminuted fracture of the right ilium, incurred in aerial 
combat on September 18, 1944.  Motion of the right hip was 
termed normal.  The report of the February 2, 1945, flying 
examination noted that there were no objective findings with 
respect to the right hip.  

The April 1946 rating decision granted service connection, 
and assigned a noncompensable rating, for fracture, right 
hip, residuals of.

The report of the veteran's June 18, 1946, separation 
examination shows that there was no limitation of motion of 
the right hip.  

The certificate from Dr. DeMuth, dated in September 1946, 
stated that he treated the veteran in March 1946 for soreness 
and tenderness over the right ilium.

During his April 1947 VA orthopedic examination, the veteran 
complained that he suffered from pain in the right hip "all 
of the time."  Examination of the lower extremities revealed 
that both legs were equal in length, and that motion of the 
hips was perfectly normal in abduction and adduction, 
flexion, extension, and rotation.  The examiner concluded 
that the veteran "undoubtedly has had some trouble with the 
right ilium, but I am unable to palpate any derangement of 
the right ilium region."  The diagnosis was old healed 
fracture, right ilium.

The June 1947 rating amended the April 1946 rating, and 
described the veteran's disability as old healed fracture of 
ilium, right, rated as noncompensably disabling.

In July 1953, the veteran was seen for an old injury to the 
right pelvis, consisted of a wing fracture.  Physical therapy 
was prescribed.  In October 1954, the veteran reported 
complaints of low back pain, intermittent, for the preceding 
4 months, due to his in-service pelvis injury.  An X-ray 
examination of the lumbosacral spine taken in November 1954 
revealed deformity of the right wing of the ilium.  Later in 
that month, the veteran reported that his hip pain was worse 
for the preceding 2 days.  The veteran was afforded an X-ray 
examination of the lumbosacral spine and right ilium in 
January 1966, which revealed a well-healed fracture through 
the body of the right ilium, which was in excellent position.  
The sacrum and sacroiliac joints were normal.  During his 
February 1968 retirement examination, the examining physician 
noted a fracture of the right ilium in 1944, due to an 
aircraft accident.  It was also noted that the veteran had 
occasional muscle spasm in the right hip which required 
muscle relaxants for relief.  An orthopedic examination 
performed as part of the veteran's retirement examination 
revealed slight tenderness over the right lumbosacral area 
above the buttock, as well as slight hypesthesia over the 
area above the right buttock.  A slight decrease in internal 
rotation of the right hip was noted.  X-ray examination 
revealed a well-healed fracture of the right ilium with 
irregularity of the posterior crest.  The impression was an 
old healed fracture of the right ilium with overlying area of 
hypesthesia.  An addendum to a May 1968 X-ray examination of 
the lumbosacral spine noted some irregularity of the iliac 
wing on the right, present on previous occasions, which may 
have been an old fracture of the iliac bone at one time, or 
perhaps bone graft was removed from the region.

During his June 1969 VA orthopedic examination, the veteran 
complained of low back pain, which radiated to his right leg 
at times.  Examination of the back revealed scoliosis of the 
right side of the pelvis and tenderness over the right 
posterior iliac crest and the right sacroiliac joint.  X-ray 
examination revealed a deformity of the right iliac bone with 
irregular appearance of the right iliac crest, due to an old 
healed fracture.  The diagnosis was residuals of fracture, 
right ilium.

The July 1969 rating decision assigned a 10 percent 
disability evaluation for old healed fracture of ilium, 
right.  That percentage evaluation has been in effect since 
that time, and is therefore protected from reduction pursuant 
to 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951.  

The August 1977 radiology consultation request from Ohio 
State University Hospitals concluded that there was evidence 
of old trauma to the right iliac crest, and that there were 
degenerative changes in the right sacroiliac joint, probably 
related to the old trauma.

The veteran complained of pain in the right hip during his 
September 1981 VA examination.  Examination showed that the 
iliac crest was tender.  X-ray examination showed some bony 
changes in the left iliac wing, which suggested old trauma.  
The hips, sacroiliacs, and lower lumbar vertebrae appeared 
intact.  The X-ray impression was old post-traumatic changes 
of the left iliac crest.  The diagnosis was status post ilium 
injury.

During his March 1993 VA orthopedic examination, the veteran 
reported constant pain in the right ileac area.  Examination 
of the right side of the pelvis showed no defects or 
deformities.  There was no sensory deficit in the lower 
extremities.  Straight leg raising was negative bilaterally, 
and dorsiflexion of the great toe was 5/5.  The diagnosis was 
right sacroiliitis, chronic, probably secondary to previous 
healed fracture.

The veteran reported right hip pain during his March 1998 VA 
fee-basis orthopedic examination.  Examination of the right 
hip revealed full, painless range of motion.  Neurological 
testing in the lower extremities revealed active and 
symmetrical deep tendon reflexes, normal manual muscle 
strength, and a normal sensory examination.  X-ray 
examination of the sacroiliac joints and pelvis were 
negative.  The diagnosis was chronic right hip and thigh 
sprain/strain.

The veteran's service-connected fracture of the right ilium 
with right sacroiliitis is currently rated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5255.  That code section provides a 10 percent disability 
evaluation for malunion of the femur which is manifested by 
slight hip disability.  A 20 percent disability evaluation is 
warranted for malunion of the femur manifested by moderate 
hip disability, while a 30 percent disability evaluation is 
warranted for malunion of the femur which is manifested by 
marked hip disability.

The Board finds that the overall disability picture that has 
been presented for the veteran's service-connected fracture 
of the right ilium with right sacroiliitis, more nearly 
approximates the criteria exemplified by the current 10 
percent disability evaluation assigned pursuant to Diagnostic 
Code 5255.  During VA examination in March 1998, X-ray 
examination of the sacroiliac joints and pelvis were 
negative.  Moreover, the right hip revealed full, painless 
range of motion.  Further, neurological and sensory 
examination revealed no abnormalities.  It is the Board's 
opinion that these findings represent "mild" disability of 
the right ilium, at best, and do not rise to the level of 
"moderate" disability required for a 20 percent disability 
evaluation pursuant to Diagnostic Code 5255.

Hence, the current 10 percent disability evaluation pursuant 
to Diagnostic Code 5255 most accurately reflects the current 
level of disability of the veteran's service-connected 
fracture of the right ilium with right sacroiliitis.

The Board is aware of the veteran's subjective complaints of 
pain, which he has articulated both on appeal and during his 
March 1998 VA examination.  These complaints of discomfort 
and pain have been considered and have been taken into 
account in assignment of the current 10 percent evaluation 
for the veteran's service-connected fracture of the right 
ilium with right sacroiliitis.  See 38 C.F.R. §§ 4.40, 4.45; 
Johnson, 9 Vet. App. at 10; cf. DeLuca, 8 Vet. App. at 205-
08.  Also, the Board must again emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon, 10 Vet. App. at 196.  The Board therefore finds 
that the 10 percent rating adequately compensates the veteran 
for the level of his pain.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's service-connected fracture of 
the right ilium with right sacroiliitis.

The Board also finds that, because there is no evidence that 
the disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule.  However, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to an increased rating to 30 percent for 
residuals of a gunshot wound of the right elbow with injury 
to Muscle Group V, is granted.

Entitlement to a rating in excess of 10 percent for a 
fracture of the right ilium with right sacroiliitis, is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

